DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Linan et al [US 2017/0120800 A1] in view of Ohmura [US
2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1] that does not teach or discloses “a crop using an attachment, the agricultural working machine comprising: at least one optical sensor apparatus configured to detect a surrounding area in a forefield in a driving direction of the agricultural working machine at least within a width corresponding to a width of the attachment; an image processing system configured to perform image analysis and to detect, based on the image analysis, occurrence of one or more obstacles that are at least partly shielded by the crop in at least one obstacle region lying in the surrounding area in the forefield in the driving direction of the agricultural working machine at least within the width corresponding to the width of the attachment; a work lighting system comprising at least one light source, the at least one light source configured to generate at least one light beam in order to illuminate, in the surrounding area in the forefield in the driving direction of the agricultural working machine at least within the width corresponding to the width of the attachment, at least a portion of the crop that shields the one or more obstacles; and a regulation and control device configured to generate one or more control signals in order to control an orientation of the at least one light source in order to orient the at least one light beam toward the at least one obstacle region lying in the surrounding area in the forefield in the driving direction of the agricultural working machine at least within the width corresponding to the width of the attachment, thereby illuminating the at least the portion of the crop that shields the one or more obstacles.” (see page 6-8).
	Examiner disagrees:
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Fritz et al [US 2018/0236928 A1] is recited as newly prior art of record.
Fritz discloses a crop (Paragraph [0025 & 0080]) using an attachment (Fig. 1, see the attachment connected to front wheel), in the driving direction (Fig. 3, 12-14 & Paragraph [0012]) of the agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel); in the surrounding area (Paragraph [0012]) in the forefield in the driving direction (Fig. 3, 12-14 & Paragraph [0012]) of the agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel), the at least one obstacle region lying (Paragraph [0014]) in the surrounding area (Paragraph [0012]) in the forefield in the driving direction of the agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel),

    PNG
    media_image1.png
    526
    843
    media_image1.png
    Greyscale

at least one optical sensor apparatus (Fig. 2, 64 & Paragraph [0033]) configured to detect a surrounding area (Paragraph [0012]) in a forefield of the agricultural working machine (Paragraph [0027]); 
a regulation and control device (Fig. 2, 18) configured to generate one or more control signals  (Paragraph [0027]) in order to control the at least one light beam (Paragraph [0028-30])
an image processing system (Fig. 2, 64 and 18) configured to perform image analysis and to detect (Paragraph [0033]), based on the image analysis (Paragraph [00133]), 
a work lighting system (Fig. 2, 18) comprising at least one light source (Fig. 2, 28a-f), the at least one light source (Fig. 2, 28a-f) configured to generate at least one light beam (Fig. 2, 28a-f); and 
Fritz does not specify the at least one light source in order to orient the at least one light beam toward the at least one obstacle region. in order to control an orientation of the at least one light source in order to orient the at least one light beam, occurrence of one or more obstacles in at least one obstacle region lying in the surrounding area in the forefield of the agricultural working machine;
Ohmura discloses the at least one light source (Fig. 3a-b, 80-90) in order to orient the at least one light beam (Fig. 3a-b, 80-90) toward the at least one obstacle region (Fig. 3a-b, 210-230 & Paragraph [0043-45]), in order to control an orientation (Fig. 1a, 60-70 & Paragraph [0014]) of the at least one light source (Fig. 3a-b, 80-90) in order to orient the at least one light beam (Fig. 3a-b, 210-24 & Paragraph [0043-49]), occurrence of one or more obstacles (Fig. 3a-b, 210-24 & Paragraph [0043-49]) in at least one obstacle region lying in the surrounding area (Fig. 3a-b, 210-230). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz with a regulation and control device configured to generate one or more control signals in order to control an orientation of the at least one light source in order to orient the at least one light beam toward the at least one obstacle region. occurrence of one or more obstacles in at least one obstacle region lying in the surrounding area in the forefield of the agricultural working machine for purpose of visibility of an obstacle existing in the ambient environment of the vehicle may be improved, while the negative influence of UV radiation on the pedestrian may be reduced as disclosed by Ohmura (Paragraph [0009 & 0008]).
Fritz in view of Ohmura does not specify configured to process a field comprising a crop, the agricultural working machine; occurrence of one or more obstacles that are at least partly shielded by the crop; the at least one light source configured to generate at least one light beam in order to illuminate the one or more obstacles shielded by the crop or one or more obstacle regions around the one or more obstacles; thereby illuminating the at least the portion of the crop that shields the one or more obstacles.
Raring discloses configured to process a field comprising a crop (Fig. 22b, Tree), the agricultural working machine (Column 8, in lines 1-20); occurrence (Fig. 22, Lidar Imagining) of one or more obstacles that are at least partly shielded by the crop (Fig. 22b, Tree); the at least one light source (Fig. 22b, Light source of Vehicle) configured to generate at least one light beam (Fig. 26, Light source of Vehicle) in order to illuminate (Fig. 22b, Light source of Vehicle) the one (Fig. 22b, Animal) or more obstacles; thereby illuminating (Fig. 22b, Light source of Vehicle) the at least the portion of the crop (Fig. 22b, Tree) that shields the one or more obstacles (Fig. 22b, Animal).

    PNG
    media_image2.png
    518
    779
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    547
    667
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz with configured to process a field comprising a crop, the agricultural working machine; occurrence of one or more obstacles that are at least partly shielded by the crop; the at least one light source configured to generate at least one light beam in order to illuminate the one or more obstacles shielded by the crop or one or more obstacle regions around the one or more obstacles for purpose of dynamically change illumination intensity, illumination pattern, beam angle, beam shape, and beam location of the white light based on at least some feedback information from the LIDAR system when detecting at least one moving target object as disclosed by Raring (Colum, in lines 45-60).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanchez [US 2012/0092173 A1] who teaches in paragraph [0044] “obstacle detection unit 204 may incorporate ultrasonic sonar 224 or infrared camera 218 imaging to detect a density or temperature difference between grass to be mown and an obstacle that may present issues. In another example, obstacle detection unit 204 may incorporate ultrasonic sonar 224 to detect movement differences between grass that is relatively stationary and an obstacle such as an animal that may move.” And paragraph [0085] “For example, alert 468 may be a visual alert using lights located within desired gaze zone 460 of cab 456” Paragraph [0095] “Visual alert 504 may be a written message, imaging data, a graphic, a light, or another suitable visual cue.” And Paragraph [0105] “indicator 812 is a light and speaker unit that is a component of an alert system, such as alert system 462 in FIG. 4. In some illustrative embodiments, when an alert is generated in gaze zone 804, indicator 800 is used to generate the alert. For example, a sound may be played from indicator 800 and a light may be illuminated.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1].
In regards to claim 1. Fritz discloses an agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) comprising: a crop (Paragraph [0025]) using an attachment (Fig. 1, see the attachment connected to front wheel), in the driving direction (Fig. 3, 12-14 & Paragraph [0012]) of the agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel); in the surrounding area (Paragraph [0012]) in the forefield in the driving direction (Fig. 3, 12-14 & Paragraph [0012]) of the agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel), the at least one obstacle region lying (Paragraph [0014]) in the surrounding area (Paragraph [0012]) in the forefield in the driving direction of the agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel),

    PNG
    media_image1.png
    526
    843
    media_image1.png
    Greyscale

at least one optical sensor apparatus (Fig. 2, 64 & Paragraph [0033]) configured to detect a surrounding area (Paragraph [0012]) in a forefield of the agricultural working machine (Paragraph [0027]); 
a regulation and control device (Fig. 2, 18) configured to generate one or more control signals  (Paragraph [0027]) in order to control the at least one light beam (Paragraph [0028-30])
an image processing system (Fig. 2, 64 and 18) configured to perform image analysis and to detect (Paragraph [0033]), based on the image analysis (Paragraph [00133]), 
a work lighting system (Fig. 2, 18) comprising at least one light source (Fig. 2, 28a-f), the at least one light source (Fig. 2, 28a-f) configured to generate at least one light beam (Fig. 2, 28a-f); and 
Fritz does not specify the at least one light source in order to orient the at least one light beam toward the at least one obstacle region. in order to control an orientation of the at least one light source in order to orient the at least one light beam, occurrence of one or more obstacles in at least one obstacle region lying in the surrounding area in the forefield of the agricultural working machine;
Ohmura discloses the at least one light source (Fig. 3a-b, 80-90) in order to orient the at least one light beam (Fig. 3a-b, 80-90) toward the at least one obstacle region (Fig. 3a-b, 210-230 & Paragraph [0043-45]), in order to control an orientation (Fig. 1a, 60-70 & Paragraph [0014]) of the at least one light source (Fig. 3a-b, 80-90) in order to orient the at least one light beam (Fig. 3a-b, 210-24 & Paragraph [0043-49]), occurrence of one or more obstacles (Fig. 3a-b, 210-24 & Paragraph [0043-49]) in at least one obstacle region lying in the surrounding area (Fig. 3a-b, 210-230). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz with a regulation and control device configured to generate one or more control signals in order to control an orientation of the at least one light source in order to orient the at least one light beam toward the at least one obstacle region. occurrence of one or more obstacles in at least one obstacle region lying in the surrounding area in the forefield of the agricultural working machine for purpose of visibility of an obstacle existing in the ambient environment of the vehicle may be improved, while the negative influence of UV radiation on the pedestrian may be reduced as disclosed by Ohmura (Paragraph [0009 & 0008]).
Fritz in view of Ohmura does not specify configured to process a field comprising a crop, the agricultural working machine; occurrence of one or more obstacles that are at least partly shielded by the crop; the at least one light source configured to generate at least one light beam in order to illuminate the one or more obstacles shielded by the crop or one or more obstacle regions around the one or more obstacles; thereby illuminating the at least the portion of the crop that shields the one or more obstacles.
Raring discloses configured to process a field comprising a crop (Fig. 22b, Tree), the agricultural working machine (Column 8, in lines 1-20); occurrence (Fig. 22, Lidar Imagining) of one or more obstacles that are at least partly shielded by the crop (Fig. 22b, Tree); the at least one light source (Fig. 22b, Light source of Vehicle) configured to generate at least one light beam (Fig. 26, Light source of Vehicle) in order to illuminate (Fig. 22b, Light source of Vehicle) the one (Fig. 22b, Animal) or more obstacles; thereby illuminating (Fig. 22b, Light source of Vehicle) the at least the portion of the crop (Fig. 22b, Tree) that shields the one or more obstacles (Fig. 22b, Animal).

    PNG
    media_image2.png
    518
    779
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    547
    667
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz with configured to process a field comprising a crop, the agricultural working machine; occurrence of one or more obstacles that are at least partly shielded by the crop; the at least one light source configured to generate at least one light beam in order to illuminate the one or more obstacles shielded by the crop or one or more obstacle regions around the one or more obstacles for purpose of dynamically change illumination intensity, illumination pattern, beam angle, beam shape, and beam location of the white light based on at least some feedback information from the LIDAR system when detecting at least one moving target object as disclosed by Raring (Colum, in lines 45-60)
In regards to claim 4. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the image processing system (Ohmura: Fig. 1a, 50) is configured to differentiate between living obstacles and inanimate obstacles (Ohmura: Paragraph [0008 & 0037]); and wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one light source (Ohmura: Fig. 1a, 80-90) in order to change (Ohmura: “5. The method as described in claim 4, wherein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian”) at least one parameter (Fig. 3a-b to 5a-b & Paragraph [0055]) of the at least one light beam (Ohmura: Fig. 1a, 80-90) depending on whether (Ohmura: Paragraph [0060]) the obstacle is identified as a living obstacle or an inanimate obstacle (Ohmura: Paragraph [0008 & 0037]).
In regards to claim 18. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the at least one optical sensor apparatus (Fritz: Fig. 2, 64 & Paragraph [0033]) is positioned on at least one of the agricultural working machine (Fritz Fig. 1, 12-14 & Fig. 2, 16) or on a front of an attachment (Fritz Fig. 1, see the attachment connected to front wheel) to the agricultural working machine (Fritz Fig. 1, 12-14 & Fig. 2, 16).
In regards to claim 20. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, where the agricultural working machine comprises a self-propelling harvesting machine or a tractor (Fritz: Fig. 1 & Paragraph [0014])).
In regards to claim 21. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the one (Raring: Fig. 22b, Animal) or more obstacles are covered by the crop (Raring: Fig. 22b, Tree), thereby not extending above the crop (Raring: Fig. 22b, Tree).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1] as applied to claim 1 above, and further in view of Shimada [US 2020/0032976 A1].
In regards to claim 2. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to modify the orientation (Ohmura: Paragraph [0017]) of the at least one light beam of the at least one light source (Ohmura: Fig. 1a, 80-90) based on position of the agricultural working machine as the agricultural working machine (Fritz Fig. 1, 12-14 & Fig. 2, 16) approaches the at least one obstacle region (Ohmura: Fig. 3a-b, 210-24 & Paragraph [0043-49]) control the at least one light beam on the at least one obstacle region (Ohmura: Fig. 3a-b, 210-214 & Paragraph [0043-49]).
Fritz in view of Ohmura does not specify in order to maintain the at least one light beam on
Shimada discloses in order to maintain the at least one light beam on (Paragraph [0090])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura with in order to maintain the at least one light beam on for purpose of improved by changing a light distribution pattern without using any mechanical configuration as disclosed Shimada (Abstract).
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1] as applied to claim 4 above, and further in view of Adachi et al [US 2014/0049973 A1].
In regards to claim 5. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 4, wherein the one or more obstacles comprises a single obstacle (Fritz: Paragraph [0014])
Fritz in view of Ohmura does not specify wherein the at least one parameter comprises light color. and wherein the regulation and control device is configured to control the at least one light source to generate light of at least two colors depending on whether the single obstacle is identified as one of the living obstacle or the inanimate obstacle and to generate the light beam of a single color depending on whether the single obstacle is identified as another of the living obstacle or the inanimate obstacle.
Adachi discloses wherein the at least one parameter comprises light color (Paragraph [0020]). and wherein the regulation and control device (Fig. 1a-b, 10 & Paragraph [0143-144]) is configured to control the at least one light source (Fig. 1a, 20) to generate light of at least two colors (Paragraph [0020]) depending on whether the single obstacle is identified as one of the living obstacle (Paragraph [0321-325]) or the inanimate obstacle (Paragraph [0191-194]) and to generate the light beam of a single color (Paragraph [0020]) depending on whether the single obstacle is identified as another of the living obstacle or the inanimate obstacle (Paragraph [0191-194]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and further in view of Raring with wherein the at least one parameter comprises light color for purpose of improve visibility ahead of one's own vehicle, and to cause pedestrians and drivers of other vehicles around one's own vehicle to easily recognize one's own vehicle as disclosed by Adachi (Paragraph [0375]).
Claim 8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1] as applied to claim 4 above, and further in view of Julian et al [US 2017/0354019 A1]
In regards to claim 8. Fritz in view of Ohmura and Raring discloses the agricultural working machine of claim 4,; and wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one light source (Ohmura Fig. 1a-b, 80-90) in order to control of the at least one emitted light beam (Ohmura Fig. 1a-b, 80-90) depending on whether the obstacle is identified as the living obstacle or the inanimate obstacle (Ohmura: Fig. 3a-b, 210-214 & Paragraph [0043-49]).
Fritz in view of Ohmura and Raring does not specify the at least one light source in order to strobe of the at least one emitted light beam
Julian discloses least one light source in order to strobe of the at least one emitted light beam (Paragraph [0007 & 0065])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and Raring with the at least one light source in order to strobe of the at least one emitted light beam for purpose of protecting a user of the light system from dazzling light as disclosed by Julian (Paragraph [0003]).
In regards to claim 22. Fritz in view of Ohmura and in view of Raring and further in view of Julian discloses the agricultural working machine of claim 8, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one light source (Ohmura Fig. 1a-b, 80-90) in order to strobe (Julian: Paragraph [0007 & 0065]) the at least one light beam (Ohmura Fig. 1a-b, 80-90) depending on whether the one (Raring: Fig. 22b, Animal) or more obstacles are identified as one of the living obstacle (Raring: Fig. 22b, Animal) or the inanimate obstacle and in order to generate a constant light output (Julian: Paragraph [0077]) depending on whether the one (Raring: Fig. 22b, Animal) or more obstacles are identified as another of the living obstacle (Raring: Fig. 22b, Animal) or the inanimate obstacle.
In regards to claim 23. Fritz in view of Ohmura and in view of Raring and further in view of Julian discloses the agricultural working machine of claim 8, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one light source (Ohmura Fig. 1a-b, 80-90) in order to strobe (Julian: Paragraph [0007 & 0065 & 0012]) the at least one light beam (Ohmura Fig. 1a-b, 80-90) at different strobing frequencies (Julian: Paragraph [0007 & 0065 & 0012]) depending on whether the obstacle is identified as the living obstacle (Raring: Fig. 22b, Animal) or the inanimate obstacle.
Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1]] and further in view of Takahira et al [US 2013/0258689 A1].
In regards to claim 9. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 4, wherein the image processing system (Ohmura: Fig. 1a, 50 and 30) is configured to detect a first object in the forefield as the living obstacle (Ohmura: Paragraph [0037]) and a second object in the forefield as the inanimate obstacle (Ohmura: Paragraph [0008 & 0037]); wherein the work lighting system (Ohmura: Fig. 1a, 50 and 30) comprising at least a first light source and a second light source (Ohmura: Fig. 1a, 80-90); and wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one parameter of a first beam from the first light source and a second beam of the second light source (Ohmura: Fig. 1a, 80-90) so that the first beam lights (Ohmura: Fig. 3a, 80) the living obstacle (Ohmura: Paragraph [0008 & 0037]) as the second beam lights (Ohmura: Fig. 3a, 90) the inanimate obstacle (Ohmura: Paragraph [0008 & 0037]) and so that the first beam lights the living obstacle differently than the second beam lights the inanimate obstacle (Ohmura: “5. The method as described in claim 4, wherein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian”).
Fritz in view of Ohmura and further in view of Raring does not specify the first light source generates a first beam from the first light source and a second beam of the second light source so that the first beam lights the living obstacle at least partly simultaneously as the second light source generates the second beam lights the inanimate obstacle 
Takahira discloses the first light source generates a first beam from the first light source (Fig. 37, A1) and a second beam of the second light source (Fig. 37, A1 & Paragraph [0221]) so that the first beam lights the living obstacle (Paragraph [0523-524]) at least partly simultaneously (Paragraph [0740 & 0221]) as the second light source generates the second beam lights the inanimate obstacle (Paragraph [0740 & 0221])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and further in view of Raring with a first beam from the first light source and a second beam of the second light source so that the first beam lights the living obstacle at least partly simultaneously as the second beam lights the inanimate obstacle for purpose of long-term reliability of the floodlight and visibility of a centerline during traveling in a rainy condition as disclosed by Takahira (Paragraph [0214 & 0657]).
In regards to claim 10. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the regulation and control device (Ohmura: Fig. 1a, 50), responsive to the detection of the occurrence of one or more obstacles (Ohmura: Paragraph [0008 & 0037]) in at least one obstacle region (OhmuraL Fig. 3-5, raod and 210-214), is configured to control at least one aspect of the at least one light source (Ohmura: Fig. 1a, 80-90 &  Fig. 3-5, raod and 210-214) of the at least one light beam emitted by the at least one light source (Ohmura: Fig. 1a, 80-90).
Fritz in view of Ohmura does not specify adapt light propagation
Takahira discloses adapt light propagation (Fig. 37, A1 & Paragraph [0866-869])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and further in view of Raring with adapt light propagation for purpose of long-term reliability of the floodlight and visibility of a centerline during traveling in a rainy condition as disclosed by Takahira (Paragraph [0214 & 0657]).
In regards to claim 11. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 10, wherein the image processing system (Ohmura: Fig. 2, 54, 48 and 50) is configured to determine width (Ohmura: Paragraph [0038]) of the one or more obstacles (Ohmura: Fig. 3a-5b 210-280); and wherein the regulation and control device (Ohmura: Fig. 2, 52), responsive to the detection of the occurrence of one or more obstacles (Ohmura: Fig. 3a-5b 210-280) in at least one obstacle region, is configured to control width (Ohmura: Fig. 3-5, 80-90) of the at least one light source in order to adapt light propagation (Takahira Fig. 37, A1 & Paragraph [0866-869])of the at least one light beam emitted by the at least one light source (Ohmura: Fig. 3-5, 80-90) based on the width of the one or more obstacles (Ohmura: Fig. 3a-5b 210-280)
In regards to claim 12. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 11, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to select (Ohmura Paragraph [0007-10 & 0020] and Fig. 3a-5b) the width of the light beam (Ohmura: Fig. 3a-b to Fig. 5a-b, Pattern #1 to Pattern #6) based on a size of the one or more obstacles detected (Ohmura: Fig. 3-5, road and 210-214).
In regards to claim 13. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 12, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to reduce (Takahira: Paragraph [0007 & 0225]) the width of the beam from a larger size (Ohmura: Fig. 3a-b to Fig. 5a-b, Pattern #1 to Pattern #6) to the selected width (Ohmura Paragraph [0007-10 & 0020] and Fig. 3a-5b) as the agricultural working machine approaches (Fritz Fig. 1, 12-14 & Fig. 2, 16) the one or more obstacles detected (Ohmura: Fig. 3-5, road and 210-214).
In regards to claim 14. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the at least one light source (Fritz Fig. 2, 28a-f) is configured to generate the at least one light beam (Fritz Fig. 2, 28a-f) in order to illuminate (Raring: Fig. 22b, Light source of Vehicle) both the at least the portion of the crop (Raring: Fig. 22b, Tree) that shields the one (Fig. 22b, Animal) or more obstacles and at least a portion of the one (Raring: Fig. 22b, Animal) or more obstacles not shielded by the crop (Raring: Fig. 22b, Tree); 
wherein the regulation and control device (Ohmura: Fig. 1a, 50), responsive to the detection of the occurrence of one or more obstacles (Ohmura: Paragraph [0007]) in at least one obstacle region, is configured to control a light beam (Ohmura: Paragraph [0014-20]) generated by the at least one light source (Ohmura Fig. 1a-b, 80-90) in order to control the light beam (Ohmura: Paragraph [0007]) as the agricultural working machine (Fritz Fig. 1, 12-14 & Fig. 2, 160) approaches the one or more obstacles detected (Ohmura: Fig. 3-5, road and 210-214).
Fritz in view of Ohmura and further in view of Raring does not specify reduce a width of the beam
Takahira discloses reduce a width of the beam (Fig. 37, A1 & Paragraph [0866-869] & Paragraph [0007])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and further in view of Raring with reduce a width of the beam for purpose of long-term reliability of the floodlight and visibility of a centerline during traveling in a rainy condition as disclosed by Takahira (Paragraph [0214 & 0657]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1] as applied to claim 1 above, and further in view of Koike [US 2003/0147247 A1]
In regards to claim 15. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the at least one optical sensor apparatus (Fritz: Fig. 2, 64 & Paragraph [0033]) is configured to detect the surrounding area in the forefield in order to detect living obstacles (Raring: Fig. 22b, Animal) that do not extend above vegetation (Raring Fig. 22b, Tree)
Fritz in view of Ohmura and further in view of Raring does not specify with light in an invisible range
Koike discloses with light in an invisible range (Fig. 18, 44 & Paragraph [0138])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and further in view of Raring with light in an invisible range for purpose of captures an image by converting a pattern that is formed on a road surface by invisible light beams radiated from a corresponding one of the auxiliary beam radiators into a pattern having a frequency band in a visible light range as disclosed by Koike (Paragraph [0138]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844